2018 IL App (3d) 150243


                                Opinion filed January 31, 2018 

                        Modified Upon Denial of Rehearing July 20, 2018

     _____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2018

     THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
     ILLINOIS,                              )     of the 21st Judicial Circuit,
                                            )     Kankakee County, Illinois.
           Plaintiff-Appellee,              )
                                            )     Appeal No. 3-15-0243
           v. 	                             )     Circuit No. 13-CF-291

                                            )

     KYLE J. TETTER,                        )

                                            )     Honorable Kathy Bradshaw-Elliott,
           Defendant-Appellant.             )     Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion. 

            Justice Lytton concurred in the judgment and opinion. 

            Justice Wright concurred in part and dissented in part, with opinion.


                                                OPINION

¶1          Defendant, age 21 at the time, began a relationship with S.K. who represented herself to

     be 18. A jury found that defendant continued this relationship after learning S.K. was 16 and

     convicted him of aggravated criminal sexual abuse (720 ILCS 5/11-1.60(d) (West 2012)). After

     his conviction, the trial court sentenced defendant to 180 days in county jail, 4 years’ sex

     offender probation, and mandatory lifetime sex offender registration.

¶2          On appeal, defendant seeks a new trial; he alleges the trial court erred in admitting and

     publishing a voicemail recording during defendant’s cross-examination. Defendant also raises,
     for the first time on appeal, a constitutional challenge claiming the Illinois Sex Offender

     Registration Act (SORA) (730 ILCS 150/1 et seq. (West 2012)), Sex Offender Community

     Notification Law (Notification Law) (730 ILCS 152/101 et seq. (West 2012)), residence and

     presence restrictions within 500 feet of school zones or 100 feet of school bus stops (720 ILCS

     5/11-9.3 (West 2012)), residence and presence restrictions within 500 feet of a public park (720

     ILCS 5/11-9.4-1 (West 2012)), mandatory annual driver’s license renewal (730 ILCS 5/5-5-3(o)

     (West 2012)), and prohibiting defendant from petitioning to change his name (735 ILCS 5/21­

     101 (West 2012)) impose disproportionate punishment as applied to him. We refer to these

     statutes collectively as “sex offender statutes” herein.

¶3          We affirm the trial court’s evidentiary ruling regarding the voicemail recording.

     However, we find that defendant’s lifetime subjection to the sex offender statutes constitutes

     grossly disproportionate punishment as applied to him. The facts underlying defendant’s

     conviction do not suggest that he is a dangerous sexual predator who must be banned from areas

     near schools or public parks, or who must be monitored by law enforcement authorities and

     presented to the public as a dangerous sexual predator.

¶4                                                  FACTS

¶5          On July 12, 2013, the State charged defendant with aggravated criminal sexual abuse, a

     Class 2 felony (720 ILCS 5/11-1.60(d) (West 2012)). On October 4, 2013, defendant pled guilty

     in exchange for four years’ sex offender probation and no jail time. On November 1, defendant

     submitted a motion to withdraw his guilty plea; he alleged that he did not know pleading guilty

     meant he would be subjected to the sex offender statutes’ registration requirements and

     restrictions for life. Defendant’s motion also alleged an affirmative defense—he reasonably




                                                       2

       believed S.K. to be 18 each time they had sex. The trial court granted defendant’s motion on

       December 20. Defendant’s trial began on January 13, 2015.

¶6            Sixteen-year-old S.K. testified that she registered for a social networking website called

       “MeetMe” sometime after July 2012. S.K.’s MeetMe profile represented to other users that she

       was 18. Defendant was 21 when she “met” him on MeetMe.

¶7            Defendant and S.K. also communicated through another online application called “Kik.”

       They met in person for the first time in November 2012. Defendant picked S.K. up at her high

       school and took her home. Defendant asked S.K. to be his girlfriend, and she agreed.

¶8            They began having consensual sex in defendant’s car after a few meetings in November

       2012. Although she could not remember the date, S.K. testified that she and defendant had sex

       once at her house when her parents were away; she did not consent to this sexual encounter.

¶9            Sometime in January or February 2013, S.K. left defendant a voicemail wherein she

       referred to herself as “a stupid 16-year-old.” She left the voicemail after learning that defendant

       still communicated with his ex-fiancée. S.K. testified that defendant responded to this voicemail

       with a text message, but she could not recall the substance of the message.

¶ 10          On March 26, 2013, S.K. ran away from home. She testified that she argued with her

       parents about photographs on her phone that she sent to defendant. Her parents confiscated her

       phone, and her mother told her to leave the house. S.K. then called defendant from Kmart to tell

       him she ran away. Police picked her up from the Kmart after she spoke with defendant.

¶ 11          S.K. stated she and defendant had sex several times between March 26 and late April

       2013. On June 8, 2013, an ultrasound confirmed that S.K. was approximately two months

       pregnant. When she informed defendant that she was pregnant, he asked her to choose him or the

       baby—her daughter was born December 31, 2013.



                                                       3

¶ 12           S.K.’s mother testified that she learned defendant was 21 after S.K. began meeting with

       him in November 2012. S.K.’s parents did not want her dating until she turned 18 and forbade

       her from having a relationship with defendant.

¶ 13           In December 2012, S.K.’s mother accompanied her to a local mall where she rang bells

       for the Salvation Army. When defendant arrived to see S.K., her mother confronted him. She

       informed defendant that her daughter was 16 and threatened to “ruin” him if he touched her.

       S.K.’s mother reported defendant to the police soon after learning S.K. was pregnant in June

       2013.

¶ 14           Detective Robert Mason testified that he arrested defendant on July 2, 2013. Defendant

       voluntarily turned over his cell phone and agreed to videotape his interview at the police station.

       Mason sent defendant’s cell phone to the United States Secret Service Chicago Electronic

       Crimes Division (Secret Service) for forensic analysis. The Secret Service provided Mason with

       a thumb drive containing the evidence from defendant’s phone. The trial court admitted the

       thumb drive into evidence, and the jury viewed defendant’s videotaped interview.

¶ 15           During the interview, defendant stated that he believed S.K. was 18 based upon her

       MeetMe profile representation. He denied ever picking S.K. up from school; he claimed that they

       always met at a Subway restaurant. Defendant estimated that he and S.K. had sex approximately

       five or six times—always consensual and never at her house. He admitted to having sex with

       S.K. once after he learned that she was 16.

¶ 16           At trial, defendant testified on his own behalf. He stated that he lied about having sex

       with S.K. after learning her age during the police interview because he was scared and

       disoriented. He claimed that he never knew S.K. was 16 until he spoke with police on March 26,

       2013. He never had sex with S.K. thereafter.



                                                        4

¶ 17          During cross-examination, the State played the February 2013 voicemail recording in

       which S.K. referred to herself as “a stupid 16-year-old.” Defendant objected to the recording; he

       alleged the State failed to establish proper foundation. The State pointed out that S.K. testified

       during the prosecution’s case-in-chief that she left the voicemail on defendant’s phone. The State

       also assured the trial court that S.K. and Detective Mason would provide additional foundation

       on rebuttal. The trial court allowed the State to play the recording.

¶ 18          S.K. and Detective Mason testified during the prosecution’s rebuttal. S.K. heard the

       recording during defendant’s cross-examination; she identified her voice and confirmed that the

       recording accurately portrayed the voicemail she left on defendant’s phone. She stated that she

       left the voicemail after an orchestra concert in February 2013. Although Mason identified the

       Secret Service thumb drive, he could not identify the Secret Service’s methods used to extract

       defendant’s cell phone information or verify the thumb drive’s contents.

¶ 19          At the close of evidence, defense counsel moved for a mistrial. He alleged that the State

       failed to establish adequate foundation for the voicemail before or after playing it during

       defendant’s cross-examination. Although S.K. identified her voice and verified that she left the

       voicemail on defendant’s phone, defense counsel argued that the State failed to prove that the

       information on the thumb drive, including the voicemail, came from defendant’s phone. The trial

       court denied the motion. The jury found defendant guilty.

¶ 20          At the sentencing hearing, the trial court heard and denied defendant’s posttrial motion.

       Defendant’s presentence report showed that he had no prior criminal convictions, other than

       minor traffic violations. The presentence report also contained defendant’s sex offender

       psychological evaluation. The Kankakee County court referred defendant to Dr. Simone, a

       licensed clinical psychologist, for the evaluation. Simone determined that defendant presented a



                                                         5

       low risk to reoffend and recommended outpatient sex offender counseling. During the

       evaluation, defendant placed in the zero percentile (virtually no risk) on the child molestation

       scale, drug use scale, and alcoholism scale.

¶ 21          The trial court sentenced defendant to 180 days in county jail, 4 years’ sex offender

       probation, and lifetime subjection to the sex offender statutes’ registration and restrictions. After

       sentencing, defendant asked the trial court to prepare a notice of appeal and to appoint appellate

       counsel; the court agreed. Due to an administrative error, the deputy circuit clerk filed

       defendant’s notice of appeal on April 13, 2015, well after the filing deadline. The clerk attached

       a letter asking this court to allow the late notice. On September 8, 2015, we allowed an agreed

       motion to treat the notice as timely and assumed jurisdiction over this appeal.

¶ 22                                               ANALYSIS

¶ 23          Defendant’s appeal raises two distinct claims and seeks two separate forms of relief.

       First, he argues that the trial court abused its discretion by allowing the State to play S.K.’s

       voicemail during defendant’s cross-examination. He claims that this error warrants a new trial.

       Second, defendant makes an as-applied constitutional challenge against the sex offender statutes.

       He argues that the sex offender statutes’ requirements and restrictions, as applied to him,

       constitute disproportionate punishment under both the Illinois Constitution and United States

       Constitution. We address each issue separately below.

¶ 24                             I. Authentication of the Voicemail Recording

¶ 25          Defendant asserts that he was denied a fair trial when the trial court allowed the State to

       play S.K.’s voicemail during his cross-examination. He argues the State failed to establish proper

       foundation before or after playing the recording. Defendant claims the State needed to present




                                                        6

       independent evidence to prove the thumb drive’s contents, including the voicemail, came from

       his phone.

¶ 26          The jury’s verdict hinged on whether defendant reasonably believed S.K. was 18 during

       each sexual encounter. Conflicting testimony rendered witnesses’ credibility key to this issue.

       Defendant claims that the court’s erroneous admission and publication of the voicemail unfairly

       influenced the jury’s verdict and tainted the trial.

¶ 27          The State argues that S.K.’s testimony established sufficient foundation for the voicemail

       when she identified her voice in the recording and testified that the recording was the voicemail

       she left on defendant’s phone in February 2013. In the alternative, the State argues that any error

       was harmless. According to the State, other evidence and testimony proved defendant either

       knew S.K. was 16 prior to March 26, 2013, or had sex with her thereafter.

¶ 28          The trial court exercises its sound discretion in admitting evidence; the court’s judgment

       will not be reversed absent an abuse of this discretion. People v. Taylor, 2011 IL 110067, ¶ 27. A

       trial court abuses its discretion when its judgment is “fanciful, unreasonable or when no

       reasonable person would adopt the trial court’s view.” Id.

¶ 29          As with any evidence, the party seeking admission of an audiotape must establish an

       adequate foundation. People v. Williams, 109 Ill. 2d 327, 338 (1985). The party establishes

       sufficient foundation when “a witness to the conversation recorded on the tape *** testifies that

       the tape, as it exists in court, accurately portrays the conversation in question.” Id.; see also

       People v. Johnson, 2016 IL App (4th) 150004, ¶¶ 66-67. The Illinois Rules of Evidence state that

       evidence is authenticated where a witness with knowledge testifies that “a matter is what it is

       claimed to be.” Ill. R. Evid. 901(b)(1) (eff. Jan. 1, 2011).




                                                          7

¶ 30            If no witness with personal knowledge is available, parties may authenticate recordings

       under the silent witness theory “if there is sufficient proof of the reliability of the process that

       produced the photograph or videotape.” People v. Vaden, 336 Ill. App. 3d 893, 898 (2003). This

       method of authentication is available only when no party to the conversation testifies to the

       accuracy of the recording.

¶ 31            The crux of defendant’s argument is “that there was no evidence that the recording was

       actually retrieved from defendant’s phone.” He argues that the State could not establish “who

       recorded the message, when it was recorded, where it was recorded, or what was done with the

       recording since it was made. *** For all we know, the recording was made of [S.K.’s] voice the

       day before trial began.”

¶ 32            This argument champions the standard used under the silent witness theory. However,

       S.K. testified that the recording accurately reproduced the message she left on defendant’s

       phone:

                       “Q. [S.K.], you were in the courtroom when I played an audio

                recording, is that correct?

                       A. Yes, ma’am.

                       Q. Did you recognize that audio recording?

                       A. Yes.

                       Q. And what did you recognize that to be?

                       A. It was a conversation that me and [defendant] had via text that

                was an argument. He stopped responding to me so I had called him.

                       Q. Okay. So what we heard was—who was the voice on the

                recording that we heard?



                                                        8

                       A. Me.

                       Q. Okay. And did you tell that directly to [defendant] or what

               did—how did that message get to [defendant]?

                       A. I just had called his cell phone and had left the message. It was

               directly—it was directed towards him.

                       Q. Okay. But it was on his voicemail?

                       A. Yes ma’am.

                       Q. Okay. And do you have any indication from [defendant] that he

               ever listened to it?

                       A. He had responded shortly thereafter via text.

                       ***

                       Q. And do you recall when that conversation was—or when that

               voicemail was that you left him?

                       A. It would have been in February. I believe it was shortly after

               like an orchestra concert I had had and he was talking about the fact that

               his ex-fiancée had made a Facebook post regarding the fact that he had

               come to a high school orchestra.

                       Q. Okay. And that would be—that would have been February of

               what year?

                       A. Of 2013.”

¶ 33	          This testimony established adequate foundation for the recording. S.K. identified her own

        voice and stated that she left the voicemail on defendant’s phone in February 2013. Defense

        counsel was free to challenge the thumb drive’s source or S.K.’s credibility, but such



                                                        9

       impeachment would attack the voicemail’s evidentiary weight, not its admissibility. Once S.K.

       identified her voice and provided context to the recording, it was admissible.

¶ 34          We hold that the trial court did not abuse its discretion by allowing the State to play the

       recording during defendant’s cross-examination. We need not address the State’s alternative

       harmless error argument. However, we note that during his police interview, defendant admitted

       that he had sex with S.K. once after learning her age. S.K. and her mother also testified that

       defendant knew S.K.’s age as early as December 2012. The State did not rely solely on the

       voicemail to prove defendant’s guilt.

¶ 35                  II. Constitutionality of Illinois Sex Offender Statutes as Applied to Defendant

¶ 36          Before addressing this claim’s merits, we must address the State’s position that defendant

       forfeited the claim when he failed to raise it with the trial court. Constitutional challenges may be

       raised at any time, including for the first time on appeal. People v. McCarty, 223 Ill. 2d 109, 123

       (2006); In re J.W., 204 Ill. 2d 50, 61-62 (2003). The State argues that as-applied constitutional

       challenges may not be raised on appeal absent an evidentiary hearing in the trial court. However,

       a panel of this court has held, as have several of our sister appellate districts, that as-applied

       constitutional challenges are not forfeited when defendants fail to raise them at trial or in a

       posttrial motion. People v. Cleary, 2013 IL App (3d) 110610, ¶ 35; People v. Burnett, 2015 IL

       App (1st) 133610, ¶¶ 81-82; People v. Emmett, 264 Ill. App. 3d 296, 297 (1994).

¶ 37          The State mistakenly relies upon Reno v. Flores, 507 U.S. 292 (1993). In Flores, the

       Immigration and Naturalization Service (INS) regulation at issue (8 C.F.R. § 242.24 (1992)) did

       not exist when the class filed the lawsuit; the regulation’s effect lasted one week before the

       district court deemed it unconstitutional. The Court observed that the class could present only a

       facial challenge, not an as-applied one: “We have before us no findings of fact, indeed no record,



                                                        10 

       concerning the INS’s interpretation of the regulation or the history of its enforcement. We have

       only the regulation itself and the statement of basis and purpose that accompanied its

       promulgation.” Flores, 507 U.S. at 300-01. Flores does not require trial courts nationwide to

       hear and make fact findings for every as-applied constitutional challenge to avoid forfeiture. The

       Court’s opinion merely recognizes that such challenges must be supported by the record. Here,

       defendant’s challenge addresses statutes that apply to him by virtue of his conviction. The

       appellate record includes trial evidence, the presentence investigation, his sex offender

       evaluation, the parties’ pleadings, and trial transcripts. This record provides sufficient basis to

       review defendant’s challenge. We now turn to the merits.

¶ 38          Defendant asserts that his subjection to the sex offender statutes violates the United

       States Constitution’s prohibition against cruel and unusual punishment (U.S. Const., amend.

       VIII) and the Illinois Constitution’s proportionate penalties clause (Ill. Const. 1970, art. I, § 11)

       as applied to him. A panel of this court recently held banning sex offenders from public parks

       (720 ILCS 5/11-9.4-1 (West 2012)) to be facially unconstitutional. People v. Pepitone, 2017 IL

       App (3d) 140627. The majority held that the statute was not rationally related to its legislative

       purpose, protecting the public from dangerous sexual predators. Id. ¶ 24. Although its

       constitutionality is not dispositive to the issue presented here, the public parks statute is relevant

       to defendant’s challenge. Our supreme court has not yet decided Pepitone. For purposes of this

       appeal, we assume the statute is facially constitutional.

¶ 39          Like with the Illinois Constitution’s proportionate penalties clause, “[t]he concept of

       proportionality is central to the Eighth Amendment.” Graham v. Florida, 560 U.S. 48, 59 (2010).

       “Embodied in the Constitution’s ban on cruel and unusual punishments is the ‘precept of justice

       that punishment for crime should be graduated and proportioned to [the] offense.’ ” Id. (quoting



                                                        11 

       Weems v. United States, 217 U.S. 349, 367 (1910)). To constitute disproportionate punishment,

       however, defendant’s subjection to the sex offender statutes must constitute punishment under

       the law.

¶ 40                       A. Whether Sex Offender Statutes Constitute Punishment

¶ 41          Our first question is whether the sex offender statutes are punitive or regulatory. Smith v.

       Doe, 538 U.S. 84, 92 (2003); In re Rodney H., 223 Ill. 2d 510, 518 (2006). Courts employ a two-

       step framework to determine whether a statutory scheme is punitive. The first step “ascertain[s]

       whether the legislature meant the statute to establish ‘civil’ proceedings.” Kansas v. Hendricks,

       521 U.S. 346, 361 (1997). If the legislature intended to impose punishment, then the second step

       is unnecessary. However, if the legislature intended to enact a civil regulatory scheme, the

       second step determines whether the scheme is “ ‘so punitive either in purpose or effect as to

       negate [the State’s] intention’ to deem it ‘civil.’ ” Id. (quoting United States v. Ward, 448 U.S.
242, 248-49 (1980)).

¶ 42          During the second step’s analysis, courts use as “useful guideposts” the factors set forth

       in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963). See Hudson v. United States,

       522 U.S. 93, 99 (1997). The Mendoza-Martinez factors relevant to the sex offender statutes are

       (1) whether the sanction involves affirmative disability or restraint, (2) whether it has been

       historically regarded as punishment, (3) whether its operation will promote the traditional aims

       of punishment, (4) whether the sanction is rationally related to an alternative, nonpunitive

       purpose, and (5) whether it appears excessive in relation to the alternative, nonpunitive purpose.

       Mendoza-Martinez, 372 U.S. at 168-69; Smith, 538 U.S. at 97.

¶ 43          Our supreme court previously determined that the sex offender statutes do not constitute

       punishment. People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 206-07 (2009); People v.



                                                      12 

        Malchow, 193 Ill. 2d 413, 424 (2000). Konetski addressed juvenile sex offender registration

        requirements, which allow juvenile offenders to petition for removal after five years—here,

        defendant has no such right. In Malchow, the court held that the Notification Law, as it existed in

        1998, placed no affirmative disability or restraint on sex offenders; their movements and

        activities were in no way restricted. Malchow, 193 Ill. 2d at 421. The court also noted that

        SORA’s requirements terminated for “most offenders” after 10 years. Id. at 424. The court

        concluded that “the legislature has [not] chosen excessive measures to implement its goal of

        protecting the public from sex offenders.” Id.

¶ 44           After Malchow, the United States Supreme Court held that Alaska’s Sex Offender

        Registration Act (Alaska’s SORA) (Alaska Stat. § 12.63.010 et seq. (2000)) did not constitute

        punishment in Smith v. Doe. The Smith majority found that Alaska’s SORA merely disseminated

        “accurate information about a criminal record, most of which [was] already public.” Smith, 538
U.S. at 98. The Court disagreed with the appellate court’s opinion that Alaska’s SORA equated

        to probation or parole, although the majority acknowledged that the argument had “some force.”

        Id. at 101. The majority reasoned:

                       “Probation and supervised release entail a series of mandatory

                       conditions and allow the supervising officer to seek the revocation

                       of probation or release in case of infraction. [Citations.] By

                       contrast, offenders subject to the Alaska statute are free to move

                       where they wish and to live and work as other citizens, with no

                       supervision.” (Emphasis added.) Id.

¶ 45	          Our legislature subsequently passed numerous amendments imposing additional

        requirements and restrictions upon sex offenders. Most importantly, it imposed specific



                                                         13 

       restrictions on where sex offenders may be present or live. See 720 ILCS 5/11-9.3, 11-9.4-1

       (West 2012). Sex offenders cannot have jobs where they work, at any time for any reason, within

       500 feet of a school or public park or within 100 feet of a school bus stop. Id. SORA also

       effectively bars offenders from working any job requiring extensive travel; sex offenders must

       notify, in person, both Illinois law enforcement and the destination’s law enforcement when they

       are away from home for three or more days. 730 ILCS 150/3(a) (West 2012). The amendments

       since Malchow “directly restrict where [a sex offender] can live, work, and even move about his

       community.” People v. Avila-Briones, 2015 IL App (1st) 132221, ¶ 51. Thus, we are faced with

       very different and more restrictive statutes than those addressed in Malchow or Smith.

¶ 46          In Malchow, our supreme court held that the Notification Law, on its face, reflects the

       legislature’s intention to create a civil regulatory scheme that protects the public rather than a

       punitive scheme. Malchow, 193 Ill. 2d at 420; see also Hendricks, 521 U.S. at 361. However,

       since the legislature enacted sex offender statutes that restrict a convicted sex offender’s

       presence, residence, and liberty to move about society, the court has not addressed whether the

       sex offender statutes’ punitive effects negate the legislature’s intent to deem the laws civil. See

       Hendricks, 521 U.S. at 361. For the reasons stated below, we find that they do.

¶ 47                                 1. Affirmative Disability or Restraint

¶ 48          Both Malchow and Smith found that the 1998 Illinois Notification Law and Alaska’s

       SORA, respectively, did not affirmatively disable or restrain offenders because they were free to

       live, work, and move about the community without restriction. Since Malchow and Smith,

       amendments to the sex offender statutes have stripped this freedom of movement from Illinois

       offenders. The sex offender statutes are now akin to probation or supervised release. Probation

       and other forms of supervised release are considered punishment. Griffin v. Wisconsin, 483 U.S.
14 

       868, 874 (1987) (“Probation is simply one point (or, more accurately, one set of points) on a

       continuum of possible punishments ranging from solitary confinement in a maximum-security

       facility to a few hours of mandatory community service.”).

¶ 49            Non-sex-offender parolees are subject to parole conditions. Parolees must, among other

       conditions, not break the law in any jurisdiction; not possess a firearm or dangerous weapon;

       report to an agent of the Illinois Department of Corrections (DOC); permit a DOC agent to visit

       the parolee at home or place of employment; attend or reside in a facility established for the

       instruction or residence of persons on parole or mandatory supervised release (MSR); obtain the

       DOC’s permission before leaving the state; obtain permission before changing residence or

       employment; consent to searches of the parolee’s person, property, or residence; refrain from

       using narcotics and submit to urinalysis testing; not frequent places where controlled substances

       are illegally sold or used; not knowingly associate with others on MSR or parole; provide true

       and accurate information regarding the parolee’s community integration and adjustment; and

       follow the parole agent’s instructions. See 730 ILCS 5/3-3-7(a) (West 2014). Parolees may

       additionally be required to work, pursue education or vocational training, undergo treatment for

       medical issues or addiction, and/or support the parolee’s dependents. 730 ILCS 5/3-3-7(b) (West

       2012).

¶ 50            Sex offenders, like defendant, are subject to dozens of additional parole conditions. See

       730 ILCS 5/3-3-7(a)(7.5)-(7.13), (b)(7.5)-(7.6), (b-1) (West 2014). These conditions include sex

       offender treatment, not living in the same residential unit (including apartments or

       condominiums) with other known sex offenders, wearing an electronic monitoring device, not

       communicating with or contacting people on the Internet whom the offender believes to be under

       18, consenting to searches of all devices with Internet access, not possessing prescription



                                                       15 

       medications for erectile dysfunction, not “scrubbing” or erasing data on any computer device,

       residing only at an approved location, obtaining approval prior to accepting employment or

       pursuing education, not being employed or participating in any volunteer activity involving

       contact with children, refraining from entering designated geographic areas without approval,

       neither possessing nor having access to pornography or sexually stimulating material, not

       patronizing any adult entertainment establishment or telephone hotline, not residing near or

       being present in places where minors may congregate without advance approval, taking an

       annual polygraph exam, maintaining a travel log, and other restrictions. See id.

¶ 51          After completing sex offender probation, offenders are subject to the sex offender statutes

       for either 10 years or life—defendant’s conviction subjects him to lifetime registration. Under

       the sex offender statutes, off-parole sex offenders must register with the DOC, inform the DOC

       of certain life events (such as buying or using a new car, growing a beard, moving, or taking a

       vacation), consent to having Internet usage monitored, and most importantly, not live or be

       present near school zones, school bus stops, or public parks. Off-parole sex offenders are more

       restricted in many ways than non-sex-offender parolees. While non-sex-offender parolees are

       monitored and prohibited from committing crimes, off-parole sex offenders may not reside or be

       present near places where the legislature has deemed them more likely to recidivate.

¶ 52          Sex offender statutes restrict where defendant may live, work, or be present, in addition

       to the numerous obstacles imposed by the registration requirements. These requirements and

       restrictions, collectively, constitute an affirmative disability and restraint—defendant is restricted

       in most aspects of his daily life. Specifically, “safe zones” surrounding schools, school bus stops,

       and public parks, significantly restrict defendant’s lawful movement within the community.

       These zones restrict where he may live, drive, work, visit, or attend any social function for life.



                                                        16 

        Although not to the same degree as prison, the sex offender statutes’ restrictions affirmatively

        disable and restrain offenders such as defendant. Therefore, this factor suggests that the sex

        offender statutes constitute punishment.

¶ 53	                                 2. History and Tradition as Punishment

¶ 54           The Smith majority found that Alaska’s SORA did not resemble a historically-recognized

        form of punishment—it merely disseminated accurate, already-public information. Smith, 538
U.S. at 97-99. More recently, the Sixth Circuit Court of Appeals has found Michigan’s Sex

        Offender Registration (Michigan’s SORA) (Mich. Comp. Laws § 28.723 et seq. (2012)) to meet

        “the general definition of punishment, [have] much in common with banishment and public

        shaming, and [have] a number of similarities to parole/probation.” Does #1-5 v. Snyder, 834 F.3d
696, 703 (6th Cir. 2016), cert. denied, 583 U.S. ___, 138 S. Ct. 55 (2017). The Snyder court

        primarily focused on Michigan’s SORA’s 1000-foot school safety zone restriction; sex offenders

        were not allowed to live, work, or “loiter” within 1000 feet of any school. Id. at 698, 702. The

        court found this restriction punitive, concluding that it drastically hindered offenders’ ability to

        live in or move about society. Id. at 702. The court also found that Michigan’s SORA went far

        beyond publishing already-public information, like Alaska’s SORA in Smith. Id. Instead,

        Michigan’s SORA set forth a nonappealable “byzantine code” in which “the ignominy *** flows

        not only from the past offense, but also from the statute itself.” Id. at 697, 703.

¶ 55	          Our current sex offender statutes are more similar to Michigan’s SORA addressed in

        Snyder than Alaska’s SORA in Smith or our 1998 Notification Law in Malchow. Arguably, our

        current sex offender statutes are more restrictive than Michigan’s SORA deemed punishment in

        Snyder. Although Michigan’s SORA imposed larger school safety zones than our sex offender

        statutes (1000 feet as opposed to 500 feet), our sex offender statutes impose a 500-foot zone



                                                          17 

       around public parks and a 100-feet zone around school bus stops that Michigan’s SORA did not

       impose. Michigan’s SORA did not “prohibit the registrant from setting foot in the school zones.”

       Id. at 701. Our sex offender statutes do. 720 ILCS 5/11-9.3, 11-9.4-1 (West 2012).

¶ 56          Our sex offender statutes satisfy the traditional definition of punishment. Citing published

       legal philosophy, the Snyder court defined “punishment” as involving pain or unpleasant

       consequences following from an offense against the law, applying to the offender, being

       intentionally administered by people other than the offender, and being imposed and

       administered by an authority constituted by a legal system against which the offense was

       committed. Snyder, 834 F.3d at 701 (citing H.L.A. Hart, Punishment and Responsibility: Essays

       in the Philosophy of Law 4-5 (1968)). Our sex offender statutes, like parole or MSR, satisfy this

       definition. We find that this factor also suggests that the sex offender statutes constitute

       punishment.

¶ 57                                   3. Traditional Aims of Punishment

¶ 58          The traditional aims of punishment are incapacitation, retribution, and deterrence. Our

       legislature implemented the sex offender statutes to deter future sex crimes and protect the

       public. If the sex offender statutes are not meant to deter sex crimes, then they do not protect the

       public at all. As the Court noted in Smith, however, civil regulations can deter crime: “To hold

       that the mere presence of a deterrent purpose renders such sanctions criminal *** would severely

       undermine the Government’s ability to engage in effective regulation.” (Internal quotation marks

       omitted.) Smith, 538 U.S. at 102. A statute that deters crime is not necessarily punitive.

¶ 59          Our sex offender statutes do not merely deter recidivism; they incapacitate convicted sex

       offenders and serve as retribution for sex crimes committed. The sex offender statutes’ residence

       and presence restrictions, at work or otherwise, incapacitate sex offenders by banning them from



                                                        18 

       places where children routinely congregate. Restricting offenders’ liberty of residence and

       movement, as well as monitoring their daily lives solely because of certain convictions, emits a

       strong scent of retribution, for better or worse. In sum, our sex offender statutes satisfy all three

       traditional aims of punishment. We find that this factor suggests that the sex offender statutes

       constitute punishment.

¶ 60                  4. Rational Relation to a Nonpunitive Purpose and Excessive Application

¶ 61          We assess the final two Mendoza-Martinez factors relevant to sex crimes in tandem.

       These factors instruct us to determine whether the sex offender statutes’ restrictions are

       rationally related to their nonpunitive purpose of protecting the public and, if so, whether the

       application of the sex offender statutes is excessive with respect to serving its nonpunitive

       purpose.

¶ 62          Smith held that Alaska’s SORA was rationally related to protecting the public from sex

       offenders, a nonpunitive regulatory purpose, primarily due to their high risk of recidivism. Id. at

       102-04. The Court cited research on child molesters, which noted a high recidivism rate and

       concluded that most offenders reoffend more than a few years after their prison terms, sometimes

       as many as 20 years after release. Id. at 104. The Court also found the application of Alaska’s

       SORA to be reasonable in light of its nonpunitive objective. Id. at 103-04.

¶ 63          In his concurrence, Justice Souter questioned whether Alaska’s SORA’s excessive

       application undermined its nonpunitive purpose. He observed that not all sex offenders threaten

       public safety and “when a legislature uses prior convictions to impose burdens that outpace the

       law’s stated civil aims, there is room for serious argument that the ulterior purpose is to revisit

       past crimes, not prevent future ones.” Id. at 109 (Souter, J., concurring in the judgment).




                                                        19 

¶ 64          Here, even if the sex offender statutes are rationally related to a nonpunitive purpose,

       their broad application and harsh liberty restrictions extend far beyond the purpose’s purview. To

       determine whether a statute’s application is excessive with respect to its nonpunitive purpose,

       “[t]he question is whether the regulatory means chosen are reasonable in light of the nonpunitive

       objective.” Id. at 105 (majority opinion). In light of its nonpunitive purpose, protecting the public

       from dangerous sex offenders, the sex offender statutes’ scope and substance is unreasonably

       punitive.

¶ 65          Our sex offender statutes, unlike Alaska’s SORA in Smith, restrict all sex offenders’ (not

       just dangerous ones’) liberty of movement in society. Although we must not question “whether

       the legislature has made the best choice possible to address the problem it seeks to remedy” (id.),

       we must recognize, as did the Smith majority, that restricting one’s liberty of movement in the

       community is drastically different than disseminating information. See id. at 101.

¶ 66          The sex offender statutes’ broad application also greatly exceeds their nonpunitive

       purpose. The Snyder court found that indiscriminate restrictions on sex offenders’ residence or

       presence in certain areas have, “at best, no impact on recidivism” because Michigan’s SORA

       made “no provision for individualized assessments of proclivities or dangerousness, even though

       the danger to children posed by some *** is doubtless far less than that posed by a serial child

       molester.” Snyder, 834 F.3d at 705. Likewise, our sex offender statutes’ scope and restrictions

       substantially outpace their public safety objective. Illinois individually evaluates sex offenders

       (including defendant) to determine their risk to recidivate, yet the application of the sex offender

       statutes does not account for these individual evaluations. The trial court referred defendant to a

       licensed clinical psychologist for his evaluation. Defendant scored in the zero percentile on the

       child molestation, drug abuse, and alcoholism scales. In other words, a clinical psychologist



                                                        20 

       chosen by the court, not defendant, concluded that he poses no greater risk than any other person

       to commit child sex crimes or those involving drug or alcohol abuse. Nonetheless, the sex

       offender statutes require defendant to register for life and not set foot near school zones or public

       parks where children frequently congregate.

¶ 67          Defendant is simply not the person at whom the sex offender statutes’ purposes are

       aimed. Its statutes are not tailored to regulate only dangerous offenders, those likely to

       recidivate, or those with little or no potential for rehabilitation; therefore, offenders like

       defendant must endure the statutes’ restrictions without society reaping any benefit. These

       statutes go well beyond the dissemination of accurate, already-public information and are not

       “analogous to a visit to an official archive of criminal records.” Smith, 538 U.S. at 99. We agree

       with the trial court’s assessment of defendant’s sentence:

                      “I can only say his life will never be the same. He will go through

                      life now as a predator. He will be labeled a predator in every way.

                      He—it will be very difficult to get a job. He’ll not be able to have a

                      cell phone, use those apps that he uses or be on the Internet. He

                      won’t be able to live where he wants to live. He won’t be able to

                      associate with who he wants to be [sic]. His life will—will never

                      be the same and—and in effect that is great punishment.”

¶ 68          If the sex offender statutes’ application were not irrevocable, our analysis might be

       different. See Konetski, 233 Ill. 2d at 203 (finding that a juvenile offender’s ability to petition for

       termination after five years was indicative of a nonpunitive restriction). In a similar case, New

       Hampshire’s supreme court fashioned a remedy whereby sex offenders were entitled to periodic

       hearings, subject to judicial review, to determine whether they still posed a danger to society.



                                                         21 

       Doe v. State, 111 A.3d 1077, 1101-02 (N.H. 2015). Such opportunities for sex offenders to be

       exonerated from the sex offender statutes’ restrictions better reflect a nonpunitive regulatory

       scheme rather than punishment for a crime.

¶ 69          Although the sex offender statutes’ restrictions may present fair and just punishment in

       many or most cases, they nonetheless constitute punishment. Most notably, sex offender statutes

       punish sex offenders by restricting their liberty to live where they wish and move about the

       community. The sex offender statutes’ liberty restrictions fall within the “continuum of possible

       punishments ranging from solitary confinement in a maximum-security facility to a few hours of

       mandatory community service.” See Griffin, 483 U.S. at 874. Several other states have found

       that sex offender registration statutes constitute punishment. See Doe v. Department of Public

       Safety & Correctional Services, 62 A.3d 123 (Md. 2013); Gonzalez v. State, 980 N.E.2d 312,

       321 (Ind. 2013); Starkey v. Oklahoma Department of Corrections, 2013 OK 43, 305 P.3d 1004;

       State v. Letalien, 2009 ME 130, 985 A.2d 4; State v. Williams, 129 Ohio St. 3d 344, 2011-Ohio­

       3374, 952 N.E.2d 1108; Commonwealth v. Baker, 295 S.W.3d 437 (Ky. 2009). We find that the

       sex offender statutes constitute punishment as contemplated by the eighth amendment and the

       Illinois Constitution’s disproportionate penalties clause. We do not address other potential

       constitutional applications or arguments; our holding addresses only the issues raised by

       defendant’s as-applied challenge. We now address whether defendant’s punishment is

       unconstitutionally disproportionate to his crime.

¶ 70                       B. Whether Defendant’s Punishment is Disproportionate

¶ 71          Article I, section 11 of the Illinois Constitution provides, “[a]ll penalties shall be

       determined both according to the seriousness of the offense and with the objective of restoring

       the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. “A proportionality challenge



                                                       22 

        contends that the penalty in question was not determined according to the seriousness of the

        offense ***.” People v. Sharpe, 216 Ill. 2d 481, 487 (2005). Our proportionate penalties clause

        coincides with the eighth amendment. Id. at 517 (citing People v. McDonald, 168 Ill. 2d 420, 455

        (1995)).

¶ 72           The eighth amendment allows defendants to challenge sentences as disproportionate

        “given all the circumstances in a particular case.” Graham, 560 U.S. at 59. Courts must consider

        “all of the circumstances of the case to determine whether the sentence is unconstitutionally

        excessive.” Id. In doing so, courts must be mindful that the eighth amendment contains a

        “ narrow proportionality principle, that does not require strict proportionality between crime and

        sentence but rather forbids only extreme sentences that are grossly disproportionate to the

        crime.’ ” (Internal quotation marks omitted.) Id. at 59-60 (quoting Harmelin v. Michigan, 501
U.S. 957, 997, 1000-01 (1991) (Kennedy, J., concurring in part and concurring in the judgment,

        joined by O’Connor and Souter, JJ.)).

¶ 73	          The long-recognized eighth amendment proportionality principle applies to all

        punishments, including both capital and noncapital sentences. See Coker v. Georgia, 433 U.S.
584, 592 (1977); Rummel v. Estelle, 445 U.S. 263, 271-74 (1980). Although the Court recognizes

        that it has not established “a clear or consistent path for courts to follow” (Lockyer v. Andrade,

        538 U.S. 63, 72 (2003)), it has remained resolute in its prohibition of grossly disproportionate

        punishments. See id. We find that the instant case, as a matter of first impression, lends itself to

        the three-factor inquiry set forth in Solem v. Helm, 463 U.S. 277, 290-91 (1983). Particularly

        relevant to this case are the first two factors (1) whether the gravity of the offense comports with

        the harshness of the penalty and (2) whether “more serious crimes are subject to the same

        penalty, or to less serious penalties” as an indication that the punishment is excessive. Id. The



                                                        23 

       third factor that courts “may find *** useful” (id. at 291), comparing other jurisdictions’

       punishments for the same crime, has little or no value in this case; the sex offender statutes’

       restrictions and offenders’ prison sentences vary, sometimes dramatically, by state.

¶ 74           First, we must determine the gravity of defendant’s crime in relation to the sex offender

       statutes’ restrictions. Certainly, the sex offender statutes’ restrictions are less severe than a prison

       sentence; nonetheless, they can be grossly disproportionate, especially viewing them in

       correlation with defendant’s jail sentence and sex offender probation term. Defendant also must

       bear the sex offender statutes’ restrictions for life. In many ways, these restrictions will prevent

       defendant from reestablishing himself in society and permanently impact his life.

¶ 75           To assess the gravity of defendant’s offense, we first turn to the crime’s classification in

       the Criminal Code of 2012. Section 11-1.60 renders defendant’s crime a Class 2 felony. 720

       ILCS 5/11-1.60(g) (West 2012). Many other sex crimes are more serious Class 1 felonies or

       Class X felonies (id. §§ 11-1.20, 11-1.30, 11-1.40). Some others are less serious Class A

       misdemeanors or Class 4 felonies (id. § 11-1.50). Class 2 felonies are punishable by three to

       seven years’ imprisonment (730 ILCS 5/5-4.5-35 (West 2014)), but the trial court sentenced

       defendant to 180 days in jail, 4 years of sex offender probation, and lifetime SORA registration.

       Apparently, the court determined that the circumstances underlying defendant’s conviction did

       not warrant the statutory minimum; nor did the State seek a writ of mandamus to increase

       defendant’s sentence. It seems everyone below agrees that defendant is not sexually dangerous,

       to children or anyone else.

¶ 76           We cannot accurately assess a sex crime’s gravity without considering the risk of

       recidivism. Recidivism concerns are legitimate considerations in determining whether a sentence

       is grossly disproportionate. See Ewing v. California, 538 U.S. 11, 24-28 (2003). In fact, the



                                                         24 

       purpose of the sex offender statutes’ registration and restrictions nationwide is to limit the risk of

       recidivism. Perhaps these concerns are most accurately personified in United States v. Williams,

       636 F.3d 1229 (9th Cir. 2011). Williams was convicted of possessing child pornography after

       previously sexually assaulting two girls under 13 years old. After his convictions, Williams

       worked at a local fair where children would be present; he admitted during his psychological

       evaluation that he had sexual fantasies about raping young children. The Ninth Circuit found

       Williams’s lifetime of supervised release proportional to his crime due to his high risk of

       recidivism and glaring lack of rehabilitation. Id. at 1232-34. We agree with the Ninth Circuit’s

       rationale and opinion.

¶ 77          Defendant here is not Williams. Defendant was 21 and initially believed S.K. to be 18,

       according to her MeetMe profile—no trial evidence suggested defendant intentionally preyed

       upon underage girls. Defendant and S.K. had a relationship. While this relationship resulted in

       defendant’s illegal conduct for which he was convicted, these facts share little or no common

       ground with Williams or other cases involving violent sex crimes or child molestation. After his

       arrest, defendant’s evaluation placed him at virtually zero risk to recidivate. He had no prior

       criminal offenses, other than minor traffic tickets. In fact, the trial judge sentenced him to far less

       prison time than the minimum Class 2 felony term. The circumstances underlying defendant’s

       conviction, along with his evaluation, suggest that his lifetime subjection to the sex offender

       statutes’ registration and restrictions, on top of his jail sentence and sex offender probation

       period, is grossly disproportionate to the crime for which he was convicted.

¶ 78          Defendant’s argument is further bolstered when we compare his punishment to others in

       Illinois. A chasm of culpability and community concern lies between defendant and violent sex

       offenders or serial child molesters. Violent sex crimes and child sex crimes are classified as more



                                                         25 

       serious Class 1 or Class X felonies in Illinois. 720 ILCS 5/11-1.20, 11-1.30, 11-1.40 (West

       2012). Nonetheless, defendant is forever restricted as to where he can live, work, and move

       about the community, no differently than offenders fitting a far more dangerous criminal profile.

¶ 79          Additionally, the sex offender statutes’ restrictions apply to defendant no differently than

       offenders deemed a high risk to recidivate. The State initially offered defendant a plea agreement

       in which he would be subject to the sex offender statutes for life but serve no jail time. We hope

       that the State does not rely solely upon the sex offender statutes’ restrictions to protect the public

       from dangerous sex offenders. We build and maintain prisons to incarcerate dangerous criminals;

       we should not delegate public protection to citizens by giving them access to a registry and

       wishing them luck. Furthermore, if a sex offender is so potentially dangerous as to require the

       sex offender statutes’ restrictions at issue here, we question the wisdom of releasing the offender

       at all. We have procedures available under the Sexually Dangerous Persons Act (725 ILCS

       205/0.01 et seq. (West 2012)) and Sexually Violent Persons Commitment Act (725 ILCS 207/1

       et seq. (West 2012)) to keep dangerous sex offenders where they cannot harm others, including

       children.

¶ 80          Given the circumstances of this case, defendant’s background, and his virtually zero risk

       to recidivate, we hold that his lifetime subjection to the sex offender statutes is grossly

       disproportionate to his crime. As applied to him, lifetime subjection to the sex offender statutes’

       registration requirements and restrictions violates the Illinois Constitution’s proportional

       penalties clause and the United States Constitution’s eighth amendment.

¶ 81          In its petition for rehearing, the State argues that we should narrowly tailor our decision

       and uphold or modify some, if not all, SORA restrictions on defendant. Instead of deeming

       SORA’s restrictions unconstitutional as applied to defendant, the State claims (for the first time



                                                        26 

       in its petition) that we should shorten the term of defendant’s subjection to SORA or determine

       the individual restrictions to which defendant may be constitutionally subjected. We reject the

       State’s argument and deny its petition. Prior to the petition for rehearing, the State took an “all or

       nothing” approach. Parties may not raise arguments for the first time in a petition for rehearing.

       Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017); People v. Grigorov, 2017 IL App (1st) 143274, ¶ 23.

       The issue presented on appeal was whether SORA’s restrictions, as a whole, constitute

       disproportionate punishment as applied to defendant.

¶ 82                                             CONCLUSION

¶ 83          For the foregoing reasons, we affirm defendant’s conviction, jail sentence, and probation

       term. We vacate defendant’s subjection to the sex offender statutes’ registration requirements

       and restrictions.

¶ 84          Affirmed in part, reversed in part.

¶ 85          JUSTICE WRIGHT, concurring in part and dissenting in part:

¶ 86          I concur with the resolution of the issues addressed by the majority, with the exception of

       the holding regarding the adequacy of this record to address a constitutional challenge and the

       majority’s determination that SORA, the Notification Law, and four other challenged sex

       offender laws are punitive. I also disagree that these sex offender laws, as applied, are

       unconstitutional.

¶ 87                                          I. Insufficient Record

¶ 88          It is well established that “[A]n as-applied constitutional challenge is dependent on the

       particular circumstances and facts of the individual defendant or petitioner. Therefore, it is

       paramount that the record be sufficiently developed in terms of those facts and circumstances for

       purposes of appellate review.” People v. Thompson, 2015 IL 118151, ¶ 37. Here, the record does



                                                        27 

       not contain any findings of fact for our consideration. Consequently, I disagree that this court

       should make our own findings of fact in order to reach the merits of defendant’s constitutional

       challenge to SORA, the Notification Law, and four other sex offender laws. I conclude the

       record is insufficient to fairly resolve this constitutional issue.

¶ 89                         II. The Punitive Nature of SORA, the Notification Law,
                                      and the Sex Offender Laws

¶ 90           Assuming the majority is correct and the record is sufficient to consider defendant’s as-

       applied challenge under People v. Cleary, 2013 IL App (3d) 110610, ¶ 35, I cannot concur with

       the majority’s hazy holding that SORA, the Notification Law, and other sex offender laws at

       issue have become punitive. I note the majority’s holding is directly contrary to existing

       precedent from our court. In People v. Grochocki, 343 Ill. App. 3d 664 (2003), after a thorough

       analysis, this court held that the Notification Law, as amended after the decision in Malchow, is

       not punitive in either legislative purpose or effect. See People v. Malchow, 193 Ill. 2d 413

       (2000). More recently, the First District also determined the most recent legislative changes to

       SORA, as of 2016, “reflect social changes and do not manifest a punitive bent.” In re A.C., 2016
IL App (1st) 153047, ¶ 77. I agree with the rationale of these two well-reasoned decisions.

¶ 91           In 2013, our supreme court stated, “To begin with, it is worth repeating that sex offender

       registration is not punishment.” People v. Cardona, 2013 IL 114076, ¶ 24. Based on this

       observation, I conclude well-established precedent from our supreme court should control the

       outcome of this appeal. Malchow, 193 Ill. 2d at 424; People ex rel. Birkett v. Konetski, 233 Ill.
2d 185, 207 (2009); In re J.W., 204 Ill. 2d 50, 75 (2003); People v. Adams, 144 Ill. 2d 381, 386­

       90 (1991). Therefore, based on this existing precedent, I disagree with the majority’s conclusion

       that SORA, the Notification Law, and other sex offender laws at issue are punitive as applied to

       defendant.

                                                          28 

¶ 92                  III. Eighth Amendment and the Proportionate Penalties Clause

¶ 93          I do not share the majority’s conclusions concerning defendant’s challenge based on the

       eighth amendment and the proportionate penalties clause of the Illinois Constitution. These

       contentions must be resolved by considering objective criteria, including the gravity of the

       offense, the harshness of the penalty, and the sentences imposed on other criminals in the same

       jurisdiction. Solem v. Helm, 463 U.S. 277, 291-92 (1983). In spite of the majority’s argument, a

       proportionality analysis does not require that courts analyze the severity of certain crimes purely

       based on their numerical classification. See id.

¶ 94          I am not troubled by the fact that defendant’s conviction for a Class 2 felony subjects this

       defendant to the same classifications and obligations as sex offenders convicted of Class 1 or

       Class X felonies. I believe defendant’s crime, regardless of its classification, remains

       disturbingly serious.

¶ 95          The majority minimizes the seriousness by noting defendant had a “relationship” with the

       victim that began when the victim posted her photo on MeetMe, a site restricted to adults only.

       These observations seem to unfairly shame or blame the victim and are not persuasive.

       Familiarity makes it easier to convince underage victims to cooperate with unlawful sex acts,

       making violence unnecessary. The fact that defendant was not a stranger to the victim and did

       not violently assault the victim does not diminish the gravity of the offense in my view.

¶ 96          I also disagree with the majority’s statement that defendant’s “lifetime subjection to sex

       offender laws is grossly disproportionate to [defendant’s] crime.” Not every act of criminal

       sexual abuse will result in the pregnancy of a minor. Certainly, any restrictions or inconvenience

       to this defendant, arising from the application of the sex offender laws at issue, pales in

       comparison to the life-altering and permanent changes the teenaged victim experienced. Here,



                                                          29 

        the victim experienced nine months of pregnancy during high school, child birth, and the reality

        that she would be responsible for another life for the rest of her life.

¶ 97           Respectfully, I do not find laws that restrict this defendant from working within 500 feet

        of a school or public park, or within 100 feet of a school bus stop particularly disproportionate to

        this offense. The record does not indicate defendant is a student, will be a student, or has any

        reason to be present near a school. I also find it reassuring that this convicted sex offender must

        disclose his e-mail addresses, cyber identities, and instant message accounts as part of the

        registration requirements set forth in the sex offender laws. These restrictions, and others, will

        protect underage targets that defendant might attempt to win over with his sweet-talking,

        manipulative, communications in the future.

¶ 98           The requirement that defendant must notify law enforcement when he is away from home

        for three or more days does not appear to be burdensome to this defendant. The record does not

        contain any information that defendant travels frequently or is away from his residence for days

        at a time. Based on this record, I do not agree the regulations and restrictions defendant claims

        are unconstitutional in effect actually create any permanent disability for this defendant. He may

        still travel about, have a social life, have access to the Internet, find employment, and maintain

        appropriate sexual relationships with other adults.

¶ 99           Lastly, due to the paucity of the facts of record directly pertaining to the circumstances of

        this defendant, it is impossible for a reviewing court to accurately predict this defendant’s risk to

        reoffend. Simply stated, this record does not support the conclusion that defendant is unlikely to

        reoffend.

¶ 100          Defendant’s recidivist potential is evident in the circumstances of this offense. Once was

        not enough. Here, defendant repeatedly had sexual intercourse with a teenager on multiple



                                                          30 

        occasions. In my view, defendant has already demonstrated his propensity to repeat the same

        criminal acts, again and again.

¶ 101          Respectfully, I observe that defendant’s propensities did not go unnoticed by the trial

        court. After viewing defendant’s demeanor during his recorded interview and his trial testimony,

        the trial court did not make a finding that defendant was unlikely to reoffend in the future.

        Nonetheless, the majority reaches a conclusion that defendant will not reoffend, where the trial

        court did not make the same finding based on the same information.

¶ 102          Finally, the sex offender evaluation in this record reveals defendant engaged in “a

        purposeful attempt to deceive the examiner.” The evaluator also expressed concerns that

        defendant had a “tendency to not disclose information,” and provided “erratic and inconsistent

        physiological responses” to several relevant questions. Surely, if defendant was not at risk to

        repeat this criminal misconduct, sex offender treatment would not be recommended in this case.

        Based on this record, I conclude defendant’s eighth amendment and proportionality challenge

        under the Illinois Constitution are meritless because the consequences of his criminal conduct

        did not exceed the gravity of this offense.

¶ 103                                                 IV. Summary

¶ 104          To summarize, I dissent because I believe this court should not address the constitutional

        issue at this time due to the incomplete record submitted to our court. Next, even if the record is

        sufficient to evaluate defendant’s constitutional claim, existing precedent from this court and

        other courts, requires our court to conclude that SORA, the Notification Law, and the sex

        offender laws are not punitive. Finally, I reject the notion that the punishment defendant received

        is disproportionate to the gravity of his crime and conclude the record does not conclusively

        establish that this defendant will not reoffend when the opportunity arises.



                                                          31 

¶ 105   Consequently, I concur in part and dissent in part.




                                                32